Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed 03 October 2022 have been fully considered but they are not persuasive. 
Applicant argued Lindoff lacks support for cited features. However, Examiner disagrees.
The cited figures of Lindoff are described in the provisional application. As an example, fig. 2 is described in the provisional application (page 2, section 3.1, “Then, when the network/base station need (sic) to send data to the terminal…”). Similarly, fig. 4 is described (page 2, section 3.1, “Also control signaling information is transmitted on the anchor f1 indicating to the UE that data is to be received on the component carrier f2” and “…the data is split into two parts, one … modulated on … f1, while the other … modulated on … f2.  Then the information is transmitted over f1 and … f2.”). 
The cited passages of Lindoff are described in the provisional application which references LTE release 8. Also, Lindoff itself references the LTE standard. For example, para. 31 of Lindoff and figs. 1-3 of the provisional application are based on LTE release 8 - 3GPP TS 36.300 (cited in the 30 October 2020 IDS and noted as background art on page 4 of the instant application). The 3GPP document states in section 5.1.1, “The OFDM sub-carrier spacing is [Symbol font/0x44]f = 15 kHz. 12 consecutive sub-carriers during one slot correspond to one downlink resource block. In the frequency domain, the number of resource blocks, NRB, can range from NRB-min = 6 to NRB-max = [110]” and “In the case of 15 kHz sub-carrier spacing there are two cyclic-prefix lengths, corresponding to seven and six OFDM symbols per slot respectively.”). This portion of the 3GPP document supports and describes the physical resource blocks cited in Lindoff and the resource blocks mentioned in the provisional application. 
Applicant argued Lindoff fails to adequately disclose the amended limitations. However, as noted in the updated rejection below and as argued above, the provisional application of Lindoff supports control information to change from non-aggregate use of the first carrier to aggregate use of the first and second carriers (note: section 3.1 of the provisional application which describes control information sent only on f1 to indicate a later use of f1 and f2 for aggregate data transmission).
Applicant argued Lindoff fails to disclose an effective bandwidth for the carriers. However, in the broadest reasonable interpretation an effective bandwidth is the bandwidth used for transmission. In this sense, effective bandwidth is a basic property of a carrier and is either zero or greater than zero depending on whether the carrier is used for transmission of data and/or control information. The control information of Lindoff (para. 48, first sentence) indicates resource blocks allocated to the second carrier as the effective bandwidth for the data transmission (provisional application, section 3.1). The specification of the instant application describes an effective bandwidth with respect to guard bands (pages 49-50 and figs. 15-16); however, detailed features describing the effective bandwidth are not claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. 
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,848,606 in view of Lindoff et al. (US 2011/0111785). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, the claims of the parent patent recite similar features such as a base station sending information using RRC signaling on a PSDCH of a first carrier, where the information indicates a second carrier. However, the claims additionally recite features such as specifying whether or not a specific physical channel is included in the second downlink carrier. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features in the parent patent.
Further, the claims of the parent patent fail to recite the first information indicating a quality of PRBs of the second carrier. However, Lindoff discloses indicating PRBs of a second carrier based on its bandwidth (para. 48; note: information on the first carrier for RBs of a second carrier; figs. 4-5, 6, 8 and 10, steps A430, A530-A540 and A1040; fig. 2; para. 33, last sentence; para. 34; fig. 1 and para. 31). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicating a quality of PRBs of the second carrier in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, indicating a bandwidth for use for communication (Lindoff, figs. 1-2, 4-6, 8 and 10 and paras. 33-34 and 48; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, the claims of the parent patent fail to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information. However, Lindoff discloses these features (fig. 10; para. 48, especially first sentence; figs. 1 and 4; para. 31; note: use of only the first carrier for control information transmission and later use of the first and second carriers for data transmission - fig. 3; paras. 37 and 42; para. 55, especially, third sentence; note: reception of control information on a first carrier and later reception of data on the first and second carriers). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication of control and data in a network with multiple component carriers (Lindoff, figs. 1-4 and 10; paras. 31, 37, 42, 48 and 55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No.9,844,041 in view of Lindoff et al. (US 2011/0111785). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, the claims of the parent patent recite similar features such as a base station sending information using RRC signaling on a PSDCH of a first carrier, where the information indicates a second carrier. However, the claims additionally recite features such as omitting indication of the first system bandwidth and first carrier frequency. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features in the parent patent.
Further, the claims of the parent patent fail to recite the first information indicating a quality of PRBs of the second carrier. However, Lindoff discloses indicating PRBs of a second carrier based on its bandwidth (para. 48; note: information on the first carrier for RBs of a second carrier; figs. 4-5, 6, 8 and 10, steps A430, A530-A540 and A1040; fig. 2; para. 33, last sentence; para. 34; fig. 1 and para. 31). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicating a quality of PRBs of the second carrier in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, indicating a bandwidth for use for communication (Lindoff, figs. 1-2, 4-6, 8 and 10 and paras. 33-34 and 48; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Still further, the claims of the parent patent fail to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information. However, Lindoff discloses these features (fig. 10; para. 48, especially first sentence; figs. 1 and 4; para. 31; note: use of only the first carrier for control information transmission and later use of the first and second carriers for data transmission - fig. 3; paras. 37 and 42; para. 55, especially, third sentence; note: reception of control information on a first carrier and later reception of data on the first and second carriers). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication of control and data in a network with multiple component carriers (Lindoff, figs. 1-4 and 10; paras. 31, 37, 42, 48 and 55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,492,175 in view of Lindoff et al. (US 2011/0111785). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, the claim of the parent patent recite similar features such as a base station sending information using RRC signaling on a PSDCH of a first carrier, where the information indicates PRBS of a second carrier. However, the claims additionally recite features such as omitting indication of resource blocks of the first system bandwidth and receiving second information on a PDCCH. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features in the parent patent. Examiner notes the first and second carrier each inherently have an effective bandwidth to enable communication.
Further, the claims of the parent patent fail to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information. However, Lindoff discloses these features (fig. 10; para. 48, especially first sentence; figs. 1 and 4; para. 31; note: use of only the first carrier for control information transmission and later use of the first and second carriers for data transmission - fig. 3; paras. 37 and 42; para. 55, especially, third sentence; note: reception of control information on a first carrier and later reception of data on the first and second carriers). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication of control and data in a network with multiple component carriers (Lindoff, figs. 1-4 and 10; paras. 31, 37, 42, 48 and 55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,945,239 in view of Lindoff et al. (US 2011/0111785). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1-8, the claims of the parent patent recite similar features such as a base station sending information using RRC signaling on a PSDCH of a first carrier, where the information indicates a second carrier. However, the claims additionally recite features such as receiving second information on a PDCCH. In removing the additional features, the scope of the claims is merely broadened by eliminating elements and their functions. It has been held that omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (1963); In re Nelson, 95 USPQ 82 (CCPA 1952); and In re Eliot, 25 USPQ 111 (CCPA 1935). Also note Ex parte Rainu, 168 USPQ 365 (Bd. App. 1969) (omission of a reference element whose function is not needed would be obvious to one skilled in the art). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to not recite the additional features in the parent patent. Examiner notes the first and second carrier each inherently have an effective bandwidth to enable communication.
Further, the claims of the parent patent fail to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information. However, Lindoff discloses these features (fig. 10; para. 48, especially first sentence; figs. 1 and 4; para. 31; note: use of only the first carrier for control information transmission and later use of the first and second carriers for data transmission - fig. 3; paras. 37 and 42; para. 55, especially, third sentence; note: reception of control information on a first carrier and later reception of data on the first and second carriers). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to recite the first information indicates to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier, and the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downlink carrier and second downlink carrier in response to the first information in the parent patent. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing communication of control and data in a network with multiple component carriers (Lindoff, figs. 1-4 and 10; paras. 31, 37, 42, 48 and 55; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lindoff et al. (US 2011/0111785) in view of Muharemovic et al. (SU 2008/0247375). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 1, Lindoff discloses a mobile station device (fig. 2, item 220) comprising: reception circuitry (fig. 11) configured to and/or programmed to (para. 57)  receive, from a base station device (item 210), first information on a physical downlink control channel (PDCCH) using a first downlink carrier (para. 48; note: information on the first carrier for RBs of a second carrier; figs. 6 and 8; note: the provisional 61/039,223 does not appear to support signaling over PDSCH); and processing circuitry configured and/or programmed to (para. 57), in a case that the first information is received, communicate with the base station device by aggregate use of the first downlink carrier and a second downlink carrier (figs. 4-5 and 10, steps A430, A530-A540 and A1040; fig. 2; para. 33, last sentence; para. 34), wherein the first information indicates a quantity of physical resource blocks (PRBs) of downlink effective bandwidth of the second downlink carrier to change from non-aggregated use of the first downlink carrier to aggregate use of the first downlink carrier and the second downlink carrier (para. 48, especially first sentence; figs. 1 and 4; para. 31; note: use of only the first carrier for control information transmission and then use of the first and second carriers for data transmission - fig. 3), and each of the first downlink carrier and the second downlink carrier has its own downlink effective bandwidth (fig. 1 and para. 31, especially fourth sentence; note: bandwidth of the component carrier).
However, Lindoff fails to disclose receiving signaling via radio resource control (RRC) signaling on a physical downlink shared channel (PDSCH). Muharemovic discloses this feature (para. 34, penultimate sentence). Therefore, it would have been obvious to one skilled in the art at the time the invention was made to have receiving the first information via radio resource control (RRC) signaling on a physical downlink shared channel (PDSCH) in the invention of Lindoff. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing a standardized signaling or a signaling alternative as desired (Muharemovic, paras. 9-10 and 34; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 2, these limitations are rejected on the same grounds as claim 1 above, in addition, Lindoff discloses the base station device comprising: transmission circuitry configured to and/or programmed to transmit and communicate with the mobile station device (fig. 9; para. 54).
Regarding claim 3, these limitations are rejected on the same grounds as claim 1 above to include the functionality of claim 1 as a method.
Regarding claim 4, these limitations are rejected on the same grounds as claim 2 above to include the functionality of claim 2 as a method.
Regarding claim 5, Lindoff discloses the mobile station device of claim 1, wherein the mobile station device changes from the non-aggregate use of the first downlink carrier to the aggregate use of the first downing carrier and second downlink carrier in response to the first information (fig. 10; para. 48, first sentence; para. 42; para. 55, especially, third sentence; note: reception of control information on a first carrier and later reception of data on the first and second carriers - fig. 3 and para. 37).
Regarding claims 6-8, these limitations are rejected on the same grounds as claim 5 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462